UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-4848
ANTHONY JEROME TRAPP,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Eastern District of North Carolina, at Wilmington.
                James C. Fox, Senior District Judge.
                           (CR-00-119-F)

                      Submitted: June 20, 2002

                      Decided: June 28, 2002

        Before MICHAEL and KING, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Kimberly A. Moore, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina, for Appellee.
2                       UNITED STATES v. TRAPP
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Anthony Jerome Trapp appeals the district court’s order revoking
his term of supervised release and sentencing him to twenty-four
months’ imprisonment. Trapp’s attorney has filed a brief in accor-
dance with Anders v. California, 386 U.S. 738 (1967), raising one
issue but stating that, in his view, there are no meritorious grounds for
appeal. Trapp was informed of his opportunity to file a pro se supple-
mental brief, but has not done so. Finding no reversible error, we
affirm.

   Trapp claims that the district court abused its discretion in impos-
ing a twenty-four month sentence because it exceeded the recom-
mended sentencing range of six to twelve months set out in U.S.
Sentencing Guidelines Manual ("USSG") § 7B1.4(a) (2000). We
review the reasonableness of a revocation sentence for abuse of dis-
cretion. United States v. Davis, 53 F.3d 638, 642-43 (4th Cir. 1995).
Based on our review of the record, we find the district court did not
abuse its discretion in sentencing Trapp to the statutory maximum
sentence of twenty-four months’ imprisonment. The sentencing
ranges contained in Chapter Seven of the Guidelines are "non-
binding, advisory guides to district courts in supervised release revo-
cation proceedings." Davis, 53 F.3d at 642; see also United States v.
Holmes, F.3d ___, 2002 WL 441198, *1 (8th Cir. Mar. 22, 2002).

   As required by Anders, we have examined the entire record and
find no other meritorious issues for appeal. Accordingly, we affirm
the district court’s order. This court requires that counsel inform his
client, in writing, of his right to petition the Supreme Court of the
United States for further review. If the client requests that a petition
be filed, but counsel believes that such a petition would be frivolous,
then counsel may move in this court for leave to withdraw from repre-
sentation. Counsel’s motion must state that a copy thereof was served
                       UNITED STATES v. TRAPP                       3
on the client. We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.

                                                         AFFIRMED